Citation Nr: 1218501	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  08-26 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


FINDINGS OF FACT

1.  In connection with the appeal of the Veteran's original claim, in April 2003, the Board denied service connection for schizophrenia.

2.  Evidence associated with the claims file since the April 2003 Board decision is cumulative and redundant of evidence of record at the time of the prior denial, does not relate to unestablished facts necessary to substantiate the claim for service connection for schizophrenia, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board's April 2003 denial of service connection for schizophrenia is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  As new and material evidence has not been received, the claim for service connection for schizophrenia is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that, or 'immediately after,' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Specific to requests to reopen, a claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, in August and December 2007 letters issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  In addition, this letter provided the Veteran with notice in accordance with Kent.  As this letter was sent prior to the March 2008 adjudication of the claim, the Board finds that the duty to notify was satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  Additionally, Social Security Administration disability records were previously received and associated with the claims file.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Law and Regulations-New and Material Evidence

Unless the Chairman orders reconsideration, or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

However, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of an appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

In determining whether evidence is 'new and material,' the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Analysis

In an April 2003 decision, the Board determined that service connection was not warranted for schizophrenia.  At that time, the evidence consisted of the Veteran's service treatment records, VA treatment records, post-service private treatment records, and the Veteran's assertions.

The Board determined that service connection was not warranted for schizophrenia as the evidence failed to show that the claimed disability occurred in or was caused by service.  The Veteran did not perfect an appeal of the decision, and it became final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2002 & Supp. 2011); 38 C.F.R. § 3.104 (2011).

The evidence received since the April 2003 decision includes additional VA treatment records and additional statements from the Veteran.  Unfortunately, the newly submitted material is cumulative of evidence of record prior to the April 2003 decision and as such does not constitute new and material evidence.

The Veteran has asserted that the additional VA treatment records constitute new and material evidence.  In particular, he has asserted that he has a diagnosis of posttraumatic stress disorder (PTSD), and that he is entitled to service connection for PTSD.  The Board notes that in a December 2007 VA progress note, the Veteran complained of nightmares, flashbacks, and intrusive thoughts; however, the examiner noted that it was the first time he had ever complained of these symptoms and that it would be difficult to ascertain if these symptoms are related to schizophrenia or to PTSD per se.  The psychiatrist did not give a diagnosis of PTSD, and continued a diagnosis of schizophrenia.  The Board finds that these records, while new, are not material.  In the prior April 2003 decision, the Board previously noted that prior VA and private treatment reports from November 1984 to the present contained the diagnosis of schizophrenia since November 1984, three years after separation from service.  These reports also reflected the Veteran's continued assertions that he was innocent of the auto theft charges and that this undue stress during service caused his present psychiatric disorder.  As such, the newly submitted VA treatment records, to include the December 2007 mental health record, are merely cumulative of the evidence in the prior VA examination reports previously considered in the April 2003 Board decision.  As they are cumulative, the VA treatment records cannot be new and material.  Anglin v. West, 203 F.3d 1343 (2000).

Finally, all of the statements from the Veteran simply reiterate his assertion that he experienced schizophrenia while he was on active duty or due to active duty.  As such, these statements merely reiterate contentions that were previously considered by the Board in the April 2003 decision.

In sum, the Board finds the evidence added to the claims file since the April 2003 Board decision is either cumulative or redundant of the evidence of record and does not raise a reasonable possibility of substantiating the claim.  The evidence added to the record does not include new competent and credible evidence which demonstrates that the Veteran's claimed schizophrenia occurred in or was caused by service, which was the basis for the prior determination.  The Veteran's lay statements are merely redundant of the evidence previously considered, and the medical reports are devoid of a nexus between his current symptoms and his active duty.

As the information provided in support of the application to reopen the claim for service connection for schizophrenia does not include new and material evidence, the appeal as to this issue must be denied.


ORDER

New and material evidence has not been received to reopen a claim for service connection for schizophrenia; the appeal is denied. 





____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


